Citation Nr: 0301068	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
joint disease.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for a lumbar spine disorder claimed to be due to or 
aggravated by hospitalization or medical or surgical 
treatment provided by the Department of Veterans Affairs 
in 1976.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for a disorder of the left shoulder claimed to be due to 
or aggravated by hospitalization or medical or surgical 
treatment provided by the Department of Veterans Affairs 
in 1995.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for a disorder of the cervical spine claimed to be due to 
or aggravated by hospitalization or medical or surgical 
treatment provided by the Department of Veterans Affairs 
in 1996.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  In December 2000, the Board 
remanded the matter to the RO for further development.  
The development has been accomplished and the case has 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran is not shown to have degenerative joint 
disease which was incurred in or aggravated by service or 
which was related to any incident of service.  

2.  The veteran is not shown to have incurred additional 
disability of the lumbar spine as a result of medical 
treatment provided by VA.  

3.  The veteran is not shown to have incurred additional 
disability of the left shoulder as a result of medical 
treatment provided by VA.  

4.  The veteran is not shown to have incurred additional 
disability of the cervical spine as a result of medical 
treatment provided by VA.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.303 (2001), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

2.  The requirements for compensation under the provisions 
of 38 U.S.C.A. § 1151 for disability of the lumbar spine 
as a result of VA treatment have not been met.  38 
U.S.C.A. §§ 1151 (West 1991 & Supp. 2002); 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.358 (1996); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).

3.  The requirements for compensation under the provisions 
of 38 U.S.C.A. § 1151 for disability of the left shoulder 
as a result of VA treatment have not been met.  38 
U.S.C.A. §§ 1151 (West 1991 & Supp. 2002); 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.358 (1996); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).

4.  The requirements for compensation under the provisions 
of 38 U.S.C.A. § 1151 for disability of the cervical spine 
as a result of VA treatment have not been met.  38 
U.S.C.A. §§ 1151 (West 1991 & Supp. 2002); 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.358 (1996); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment of the VCAA and which are not final 
as of that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

The Board has carefully considered whether further 
development or notification procedures under the VCAA or 
other law should be undertaken.  Under 38 U.S.C. 
§ 5103(a), as amended by VCAA, upon receipt of a complete 
or substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reveals that the claim was carefully and 
thoroughly developed by the RO in such a way that the 
requirements of the duty to inform as set forth in the 
VCAA have been met.  Specifically, as to the duty to 
inform, the RO sent the veteran specific information 
regarding development of his claim in light of the passage 
of the VCAA in its June 2002 supplemental statement of the 
case.  That document outlined what the veteran needed to 
prove his claim, what evidence was missing, and what the 
VA already had in relation to the claim.  

The VA also has a newly enhanced duty to assist the 
veteran in light of the VCAA.  The Board notes that the 
veteran was afforded VA examination in February 2001 at 
the direction of the Board following the December 2000 
remand.  An opinion as to causation was rendered with 
regard to the 38 U.S.C.A. § 1151 issues.  VA and private 
records have been obtained.  Further, the veteran has been 
given the opportunity to provide evidence of a 
relationship between his claimed degenerative joint 
disease and service.

In these matters, all relevant evidence has been obtained.  
Because there is no substantiating evidence which has not 
been provided, a further advisement under 38 U.S.C.A. § 
5103(a) is not appropriate.  The Board specifically finds 
that additional development, including VA examination, is 
not warranted.  Since the communications and actions by 
the VA meet the standard set forth by the VCAA, the Board 
finds that no further development is needed.  

II.  Degenerative Joint Disease

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
The evidence may show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or 
statutory presumptions may be applied to establish service 
connection.  A veteran who has 90 days or more of service 
may be entitled to presumptive service connection of a 
chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.307 (2001).  Arthritis is one of the chronic 
diseases for which such presumptive service connection may 
be granted.  38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within 
the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  This 
does not mean that any manifestation of joint pain will 
permit service connection of arthritis first shown as a 
clear-cut entity at some later date.  38 C.F.R. § 3.303(b) 
(2001).

Regulations provide that a preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2001).

The veteran contends, in essence, that he is entitled to 
service connection for degenerative joint disease which he 
believes began in service.  Service medical records show 
no complaints or findings of back pain or injury or other 
joint pain.  VA treatment records dated from 1984 show 
complaints and findings of degenerative joint disease of 
the lumbar spine.  At that time, the veteran reported that 
the pain and symptoms dated back to the 1970's.  Records 
dated to 1979-1980 show possible degenerative joint 
disease.  There are no records dated prior to that time 
which document degenerative joint disease.  

Thus, while the veteran asserts he has current 
degenerative joint disease, specifically including low and 
upper back problems, that are related to service, no 
competent medical evidence shows that any current low back 
or cervical spine disorder or other form of degenerative 
joint disease is related to service.  The first notation 
of pain and findings consistent with his claimed condition 
is shown many years after service, and no medical or other 
evidence shows that the current degenerative joint disease 
is related to service.  Thus, the Board finds that the 
preponderance of the evidence is against the claim, and 
that it must be denied.  

There is some evidence of lumbar arthritis, so service 
connection pursuant to 38 C.F.R. §§ 3.307, 3.309 should be 
considered.  However, as there is no documentary evidence 
of arthritis or degenerative joint disease of the low back 
for over 20 years following service, service connection 
pursuant to 38 C.F.R. §§ 3.307, 3.309 is not for 
consideration.  

Further, the Board notes that there are no relevant 
findings of degenerative joint disease in service.  There 
is no continuity of symptomatology, given the lack of 
ongoing treatment of a diagnosed condition or evidence of 
degenerative joint disease of the back until 1984, many 
years after service.  There is no finding of a current 
disability that is related to a verified incident in 
service which could be the cause of any current 
degenerative joint disease.  The only evidence of a 
relationship between degenerative joint disease and 
service is the veteran's contentions.  The actual medical 
evidence is against the claim.  While the veteran is 
competent to describe the symptoms that he experiences, 
his statements are without significant probative value in 
regard to the issue at hand, as the veteran has not been 
shown to possess the medical training or expertise needed 
to render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that he has a current disability 
and that a relationship exists between the disability and 
an alleged accident he had in service cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by 
service.  The probative medical evidence is against his 
theory.  In the absence of medical evidence establishing a 
relationship between current degenerative joint disease 
and service, the preponderance of the evidence is against 
the claim of service connection for such disability.  The 
benefit of the doubt has been considered, but there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not 
for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.  

III.  38 U.S.C.A. §1151 Claim

The Board notes that the statutory criteria applicable to 
claims for benefits under the provisions of 38 U.S.C.A. § 
1151, underwent a significant revision effective October 
1, 1997, for claims filed on or after that date.  Here, 
the veteran's request for benefits under § 1151 was filed 
in 1998; thus, this claim must be decided under the 
current, post-October 1, 1997, version of 38 U.S.C.A. § 
1151.  The provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002) provide, in pertinent part, that:

 (a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and -  (1) the disability or 
death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was--  (A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault 
on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or  (B) an event not reasonably 
foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the current law, a claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability from VA 
hospitalization, or medical or surgical treatment, the 
results of which were not reasonably foreseeable.  See 
Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993), Ross v. 
Derwinski, 3 Vet. App. 141, 144 (1992).  In the 
alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, 
negligent, or otherwise administered in some degree of 
error as set forth above.

The first issue is whether additional disability exists.  
In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury.  See 38 
C.F.R. § 3.358(b)(1).  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b)(2).  For the 
following reasons, the Board finds no additional 
disability, and thus the claim must fail.  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease 
or injury suffered as the result of hospitalization or 
medical treatment and not merely coincidental therewith.  
See 38 C.F.R. § 3.358(c)(1).  The mere fact of aggravation 
alone will not suffice to make the disability compensable 
in the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as the result of training, hospitalization, an 
examination, or medical or surgical treatment.  See 38 
C.F.R. § 3.358(c)(2).  Second, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or 
implied consent of the veteran.  "Necessary consequences" 
are those which are certain to result from, or were 
intended to result from, the examination or treatment 
administered. See 38 C.F.R. § 3.358(c)(3).

Thus, under 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the VA hospitalization or 
medical or surgical treatment, or (3) is the continuance 
or natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical 
treatment.

Regarding the claim for compensation under 38 U.S.C.A. § 
1151 for a low back disorder, the veteran contends that 
his current back problems are due to surgery performed at 
the VA Medical Center in Denver, Colorado, in January 
1976.  Regarding the claim for compensation for a disorder 
of the cervical spine and left shoulder, the veteran 
contends that his shoulder was injured at the VA Medical 
Center in Columbia, Missouri, in 1995 when he was seen in 
the rheumatology department and given a shot in the left 
shoulder, and his neck was injured in February 1996 when a 
VA health care employer twisted his head to the right.  

VA medical treatment records show that in February 1976 
the veteran underwent a lumbar myelogram, lumbar 
laminectomy, and Luschka nerve block for treatment of a 
herniated nucleus pulposus of L4-5.  VA treatment records 
dated in August and September 1995 show that the veteran 
was treated for rotator cuff tendinitis of the left 
shoulder and post-arthrogram pain.  A VA record dated in 
July 1997 shows that the veteran reported that the 
physical therapy and rehabilitation program had injured 
his neck.  

In order to determine whether there was additional 
disability, the Board remanded this claim for a VA 
examination and for the examiner to render an opinion as 
to whether there was additional disability and if so 
whether it was related to the VA treatment as required in 
38 U.S.C.A. § 1151.  In February 2001, the veteran 
underwent such an examination.  

In February 2001, the veteran underwent orthopedic 
examination by a VA physician.  The examiner noted that he 
thoroughly reviewed the veteran's history, including the 
1976 lumbar myelogram and laminectomy, the 1995 
hospitalization for left possible rotator cuff tendinitis 
and the treatment in the Rheumatology clinic, and the 1996 
neck examination by Physical Medicine and Rheumatology 
alleged to have caused disability of the cervical spine.  
The reports of these treatments were noted in the 
examination report.  The examiner then examined the 
veteran's neck, left shoulder and low back.  X-rays were 
conducted.  The diagnoses included degenerative joint 
disease of the left shoulder and cervical spine based on 
the record and the February 2001 X-rays.  

The examiner concluded, after the review and the 
examination, that the current medical problems 'are not 
the result of negligence' by VA physicians.  It was the 
examiner's opinion that, "any additional disability that 
the veteran has developed in regard to his arthritis from 
his last compensation and pension examination until now is 
not a result of treatment received here, but rather a 
natural progression of his disease."  The examiner opined 
that he did not find that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on VA's part in furnishing 
medical or surgical treatment for the veteran.  

Additional VA treatment records dated through the present 
time show the veteran's assertions that he incurred 
permanent damage as a result of treatment by VA doctors.  
However, the extensive records identify no related 
residuals and there is no medical opinion contradicting 
that of the examiner in February 2001.  

Based upon the above evidence, the Board must find that 
the preponderance of the evidence is against the veteran's 
claims for compensation under 38 U.S.C.A. § 1151 for a 
lumbar spine disorder, a left shoulder disorder or a 
cervical spine disorder.  The applicable law requires that 
the veteran incur additional disability that is actually 
the result of VA treatment.  A veteran cannot be 
compensated for additional disability that is not causally 
related to VA hospitalization or medical or surgical 
treatment.  In the present case, the veteran does not have 
a current disability or additional disability that has 
been causally linked by any credible medical evidence to 
the alleged VA medical or surgical treatment.  The record 
does not establish that additional disability incurred as 
a result of VA medical treatment.  In fact, the 
examination carried out to determine the existence of such 
a relationship is solidly against the veteran's 
contentions.  The February 2001 examination report 
contains a medical opinion that there is no disability or 
additional disability of the lumbar spine, left shoulder 
or cervical spine that is causally related to the 
treatment in 1976, 1995 or 1996.  The VA physician 
rendered an opinion that the veteran's current conditions 
in these areas are due to the natural progress of disease 
rather than VA treatment.  Further, the veteran's ongoing 
treatment records contain no probative evidence in support 
of his claim.

The Board accords significant weight to the opinion of the 
VA examiner who examined him in 2001 because the report 
was by a trained medical provider and was rendered based 
upon a thorough review of the record.  The doctor was 
specifically asked to determine whether there was 
additional disability related to the treatment identified 
in the record.  The VA doctor identified no residuals from 
the veteran's VA medical and surgical treatment.  It is 
the Board's responsibility to assess the credibility and 
weight given to the evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions 
are within the province of the Board).

The Board has considered the veteran's statements 
regarding his belief that the VA surgical treatment caused 
additional disability.  However, as a lay person, the 
veteran is not competent to establish medical causation.  
Espiritu v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Therefore, the Board has considered all of the evidence of 
record but finds that the veteran incurred no disability 
of the lumbar spine, left shoulder or cervical spine as a 
result of VA medical or surgical treatment.  In reaching 
its conclusions, the Board has considered the doctrine of 
reasonable doubt as set forth in 38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002).  However, as the preponderance of the 
evidence is against the veteran's claims, this doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).





ORDER

Service connection for degenerative joint disease is 
denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 
for a lumbar spine disorder as a result of VA treatment is 
denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 
for a left shoulder disorder as a result of VA treatment 
is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 
for a cervical spine disorder as a result of VA treatment 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


